UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA
V.

Criminal No. XO C yr | OO (0 YY

BAY STATE GAS,
d/b/a Columbia Gas of Massachusetts

Defendant.

Nee ee ee ee eS

 

JOINT MOTION FOR RULE 11 CHANGE OF PLEA HEARING
The United States and the defendant, through counsel of record, jointly move this Court
to schedule, at the Court’s earliest convenience, a change of plea hearing pursuant to Rule 11 of
the Federal Rules of Criminal Procedure. The defendant intends to plead guilty to the offense
charged in the Criminal Information filed in the case pursuant to the attached Plea Agreement.
Undersigned counsel has conferred with counsel for defendant who assents to and, joins
in, this motion.
ANDREW E. LELLING
UNITED STATES ATTORNEY
By:/s7 Neil G
Neil J. Gallagher, Jr.

Evan Gotlob
Assistant United States Attorneys

 

FOR BAY STATE GAS, d/b/a Columbia
Gas of Massachusetts

By:/s/ Alejandro Mayorkas
Alejandro N. Mayorkas, Esq.

WilmerHale, LLP
Counsel for Bay State Gas, d/b/a Columbia
Gas of Massachusetts
CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF).

/s/ Neil Gallagher

Neil J. Gallagher, Jr.
Assistant United States Attorney

Date: February 26, 2020
